internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-103751-00 date date number release date legend authority state plants x bonds post-1994 bonds dear this is in response to a request you submitted on behalf of the authority for a ruling under sec_103 of the internal_revenue_code of the code about the effect that a sale of the plants will have upon interest_paid on bonds that financed all or some portion of the plants facts and representations you make the following factual representations the authority was created as a public body corporate and politic and is an instrumentality of the state the authority supplies electric power and energy to the local municipal electric systems of approximately x cities and towns in state it is authorized to issue bonds including revenue bonds and has the power of eminent_domain the authority owns undivided interests in several electric generating plants including the plants the authority’s interests in each of the plants was financed using the proceeds of its bonds the bonds include new money bonds refunding bonds issued for debt service savings and refunding bonds issued to restructure debt service the proceeds of the bonds were in general also used to finance other facilities owned by the authority with the exception of the post-1994 bonds all of the outstanding bonds have been outstanding for at least years since the later of the issue dates of those bonds and the placed_in_service dates of the plants on the issue dates of the bonds the authority reasonably expected to use the bond proceeds for a qualified_use throughout the term of that issue with respect to each issue that comprises the bonds one of the following statements is correct the issue was issued prior to date and under sec_1311 of the tax_reform_act_of_1986 the act sec_1301 of the act which contains sec_103 of the internal_revenue_code_of_1986 the 1986_code does not apply to that issue the proceeds of the issue were used exclusively to refund other than to advance refund a bond issued before date or a bond which is part of a series of refundings of such a bond and i the amount of the refunding_bond does not exceed the outstanding amount of the refunded bond ii the average maturity of the issue of which the refunding_bond is a part does not exceed percent of the average reasonably expected economic life of the facilities financed with the proceeds of the issue determined under sec_147 and iii the provisions of the code contained in sec_1313 were satisfied or the proceeds of the issue were used exclusively to advance refund a bond and i the bond is not described in sec_103 or sec_103 of the code and was issued or was issued to refund a bond issued before date ii the average maturity of the issue of which the refunding_bond is a part does not exceed percent of the average reasonably expected economic life of the facilities being financed with the proceeds of the issue determined under sec_147 the provisions of sec_1313 and sec_1313 were satisfied the terms of the bond issues comprising the bonds are not longer than reasonably necessary for the governmental purposes of the issues that is the weighted_average_maturity of each of these issues does not exceed percent of the average reasonably expected economic life of the property financed with the proceeds of the issues as of the issue dates for a variety of reasons including as part of its efforts to be better prepared for the deregulation of the electric industry to reduce its investment in baseload electric generating facilities and the current favorable pricing for electric generation facilities the authority is undertaking to dispose_of all or a portion of its interests in the plants the dispositions will be exclusively for cash the disposition proceeds any agreements between the authority and any purchaser of its interests in the plants will be bona_fide and arm’s length and the sale price will be fair_market_value as determined by an independent_appraiser in addition the authority will not dispose_of the plants for an amount less than the outstanding amount of the bonds that are allocable to the plants the nonqualified bonds determined by treating any bonds that have been defeased as not outstanding the nonqualified bonds will have an issue_price that bears the same relationship to the aggregate issue_price of each of the issues that comprise the bonds as the portion of the sale proceeds used for the facility for which the change_of use occurs bears to the aggregate of all sale proceeds of the issues with appropriate adjustments for pre-issuance accrued interest and original_issue_discount or premium the authority has determined the nonqualified bonds based on the allocation method used to allocate the proceeds of specific bonds to specific projects in order to comply with applicable state law and the requirements of bond resolutions we have determined that this allocation method used by the authority to determine the nonqualified bonds is a reasonable method an attachment to the authority’s ruling_request describes the nonqualified bonds for any nonqualified bonds that have been outstanding for at least years since the later of the issue dates of those bonds and the placed_in_service dates of the plants the authority will do the following not later than days after the sale of the plants the authority will use disposition proceeds to redeem the nonqualified bonds or establish an irrevocable escrow that will be used to redeem the nonqualified bonds at their earliest call date or maturity whichever is earlier amounts in the escrow will not be invested in higher_yielding_investments the escrow will be established in an amount that together with investment earnings thereon is sufficient to pay all principal interest and call_premium on the nonqualified bonds from the date the escrow is established to and including the earliest call date or if earlier maturity amounts in the escrow will not be invested in any investment under which the obligor is a user of the proceeds of the nonqualified bonds or a related_party disposition proceeds not used to redeem the nonqualified bonds or to establish a defeasance escrow will be allocated by the authority not later than one year after the disposition of the plants to expenditures that would have qualified for tax- exempt financing that is for a qualified_use as of the original date_of_issue of the nonqualified bonds in the case of the post-1994 bonds which do not satisfy the 5-year requirement the authority will do the following not later than days after the sale of the plants use disposition proceeds to make a tender offer pursuant to which it offers to purchase the post-1994 bonds the tender offer will be made at a price not less than the sum of i the price at which the nonqualified bonds would be offered if they were defeased with united_states treasury obligations to the earliest call date or if earlier maturity and ii an additional premium designed so that a reasonable issuer under the circumstances would expect to purchase through the tender offer all of the bonds for which the tender offer was made assuming that the holders of the bonds are reasonable persons motivated solely by economic factors this price is referred to herein as the tender price for any post-1994 bonds that the authority is unable to purchase pursuant to the tender offer the authority will not later than one year after the sale of the plants establish an irrevocable escrow that will be used to redeem the post-1994 bonds at their earliest call date or maturity whichever is earlier amounts in the escrow will not be invested in higher_yielding_investments the escrow will be established in an amount that together with investment earnings thereon is sufficient to pay all principal interest and call_premium on the post-1994 bonds from the date the escrow is established to and including the earliest call date or if earlier maturity amounts in the escrow will not be invested in any investment under which the obligor is a user of the proceeds of the nonqualified bonds or a related_party disposition proceeds not used to purchase the post-1994 bonds or to establish a defeasance escrow will be allocated by the authority not later than one year after the disposition of the plants to expenditures that would have qualified for tax- exempt financing that is for a qualified_use as of the original date_of_issue of the post- bonds the authority requests a ruling that the sale of the plants to a nongovernmental person will not cause the bonds to meet the industrial_development_bond test of sec_103 of the code provided that the authority takes the actions described in its ruling_request law and analysis sec_103 and sec_141 through as added by sec_1301 of the act provide the rules for determining whether interest on a state_or_local_bond is tax exempt sec_1311 of the act provides the general_rule that the amendments made by sec_1301 apply to bonds issued after date however sec_1313 provides in general that except as provided in sec_1313 the amendments made by sec_1301 shall not apply to any bond the proceeds of which are used exclusively to refund other than to advance refund a qualified_bond eg a bond issued before date if a the amount of the refunding_bond does not exceed the amount of the refunded bond and b i the average maturity of the issue of which the refunding_bond is a part does not exceed percent of the average reasonably expected economic life of the facilities financed with the proceeds of the issue determined under sec_147 or ii the refunding_bond has a maturity_date not later than the date years after the qualified_bond was issued sec_1313 provides that the following 1986_code provisions shall be treated as included in sec_103 and sec_103a as appropriate of the code and shall apply to refunding bonds described in sec_1313 a the requirements of sec_147 relating to public approval required for private_activity_bonds but only if the maturity_date of the refunding_bond is later than the maturity_date of the refunded bond b the requirements of sec_147 relating to restriction on issuance costs financed by the issue c the requirements of sec_148 relating to arbitrage d the requirements of sec_149 relating to information reporting e the provisions of sec_150 relating to changes in use sec_1313 provides in general that except as provided in sec_1313 the amendments made by sec_1301 shall not apply to any bond the proceeds of which are used exclusively to advance refund a bond if - a the refunded bond is described in sec_1313 and b the requirements of sec_1313 are met sec_1313 provides that a bond is described therein if the bond is not described in sec_103 or sec_103 of the code and was issued or was issued to refund a bond issued before date sec_1313 provides that the following 1986_code provisions shall be treated as included in sec_103 and sec_103a as appropriate of the code and shall apply to refunding bonds described in paragraph a the requirements of sec_147 relating to public approval required of private_activity_bonds b the requirements of sec_147 relating to restriction on issuance costs financed by the issue c the requirements of sec_148 relating to arbitrage except that sec_148 shall not apply to the proceeds of such bonds to be used to discharge the refunded bonds d the requirements of paragraphs and of sec_149 relating to advance refundings e the requirements of sec_149 relating to information reporting f the provisions of sec_150 relating to changes in use subparagraphs a and e apply only if the refunding_bond is issued after date sec_103 of the code provides that gross_income does not include interest on state_or_local_bonds sec_103 of the code does not apply however to an industrial_development_bond as defined in sec_103 of the code an industrial_development_bond is an obligation issued as part of an issue all or a major portion of the proceeds of which are to be used directly or indirectly in any trade_or_business carried on by a person who is not an exempt_person an exempt_person is defined by sec_103 of the code as a governmental_unit or an organization described in sec_501 as exempt from tax under sec_501 sec_1_141-12 of the income_tax regulations provides rules under which a deliberate action that would cause bonds to meet the private business tests will not cause the bonds to be private_activity_bonds if certain conditions are met and a permitted remedial action is taken sec_1_141-15 provides that sec_1_141-2 and sec_1_141-12 are effective for bonds issued after date that are subject_to sec_1301 of the act sec_1_141-15 permits sec_1_141-12 to be applied to any bonds issued before date sec_1_141-15 is elective rather than mandatory prior to the release of sec_1_141-1 through there were no specific statutory or regulatory rules governing the conditions under which a change_of use of proceeds of an issue of state_or_local_bonds would result in those bonds being treated as violating the requirements of sec_103 and of the 1986_code or sec_103 of the code however revproc_93_17 1993_1_cb_507 contained certain conditions under which changes in the use of proceeds of an issue of state_or_local_bonds would not result in those bonds being treated as violating certain requirements of sec_141 through of the 1986_code revproc_93_17 also applied to the corresponding provisions under the code the preamble to treasury_decision adopting sec_1_141-1 through states that revproc_93_17 is obsolete for actions that occur on or after date however sec_1_141-12 does not apply to the bonds unless the authority elects to have it apply the authority has not elected to apply sec_1_141-12 under these circumstances the principles underlying revproc_93_17 may be used to determine whether the irs will give an advance_ruling that a change from a qualified to a nonqualified use will not cause bonds to meet the industrial_development_bond test of sec_103 of the code revproc_93_17 applied to any change from a qualified to a nonqualified use sec_4 of revproc_93_17 provided that a change_of use is a change in the use of the proceeds of an issue from the actual or expected use to a different use sec_4 provided that a qualified_use is any use of the proceeds of an issue in a manner that satisfies all of the applicable_requirements for tax-exempt_bonds under sec_103 and sec_141 through sec_4 provided that a nonqualified use means any use of the proceeds of an issue in a manner that fails to satisfy the applicable_requirements for tax-exempt_bonds under certain specified sections of the 1986_code including sec_141 sec_4 of revproc_93_17 provided that nonqualified bonds means for purposes of the revenue_procedure the portion of the bonds that is properly allocable to proceeds with respect to which there occurs a change_of use that results in a change from a qualified_use to a nonqualified use this portion of bonds must have an issue_price that bears the same relationship to the aggregate issue_price of the issue as the portion of the sale proceeds used for the facility for which the change_of use occurs bears to the aggregate sale proceeds of the issue appropriate adjustments must be made to properly allocate pre-issuance accrued interest and original_issue_discount or premium in determining the portion allocations must be done in a reasonable consistently applied manner ratable allocations are generally presumed to be reasonable under revproc_93_17 if certain conditions were met a change_of use resulting in a nonqualified use would not be treated as causing interest on the bonds to fail to be excluded from gross_income under sec_103 because of a failure to satisfy the requirements of the 1986_code specified in the revenue_procedure specifically under revproc_93_17 to maintain tax-exempt status following a change_of use to a nonqualified use it was necessary that the following conditions be met the issuer and all conduit borrowers must reasonably expect on the issue_date to use the bond proceeds for a qualified_use for the entire term of the issue the bond proceeds must have been used for a qualified_use for a substantial time period of at least years after the later of the issue_date or the date on which the financed facilities were placed_in_service any agreements between the new user and the original user are bona_fide and arm’s length and the new user must pay fair_market_value for the facilities no circumstances can be present that suggest an attempt to avoid the requirements of sec_103 and sec_141 through the issuer must take one of the three remedial actions set forth in the revenue_procedure two of which are relevant in this case sec_4 a provides that a valid remedial action is the redemption of all of the nonqualified bonds at the earliest call date after the change_of use if the nonqualified bonds are not redeemable within days of the change_of use an irrevocable escrow must be established within this 90-day period and used to redeem the bonds at their earliest call date the escrow may not be invested in higher_yielding_investments the escrow must be established in an amount that together with investment earnings thereon is sufficient to pay all principal interest and call_premium on the nonqualified bonds from the date the escrow is established to and including the earliest call date the amounts in the escrow may not be invested in any investment under which the obligor is a user of the proceeds of the nonqualified bonds or any related_party to that user sec_4 b generally provided that for governmental bonds or sec_501 bonds where the change_of use arises from a sale exchange or other_disposition of a facility financed by an issue a qualifying remedial action includes the use of the disposition proceeds of the issue in an alternative manner that would have resulted in qualified_use of those disposition proceeds and other proceeds of the issue excluding the proceeds of the nonqualified bonds in the aggregate this determination of qualified_use is made as of the original issuance of the issue after giving effect to the cure provision under sec_4 the disposition proceeds must be allocated to expenditures_for the alternative use within one year after the change_of use the amount of disposition proceeds used in this manner must at least equal but not exceed the proceeds of the issue allocable to the nonqualified bonds any disposition proceeds allocable to the nonqualified bonds that are not used for this alternative manner must be used to redeem a pro_rata portion of the nonqualified bonds in the manner described in sec_4 a in addition if the amount of disposition proceeds is less than the proceeds of the issue allocable to the nonqualified bonds funds other than proceeds of tax-exempt_bonds must be used to redeem a pro_rata portion of the nonqualified bonds in a manner that satisfies sec_4 a section dollar_figure of revproc_93_17 provided that the irs will consider requests for rulings in the case of changes of use in which the safe harbors provided in sec_4 are not satisfied with respect to the nonqualified bonds other than the post-1994 bonds the authority would have satisfied all of the requirements of the safe harbors in revproc_93_17 in addition with respect to the post-1994 bonds the authority would have satisfied all of the requirements of the safe harbors in revproc_93_17 other than the year requirement specifically there were reasonable expectations on the dates of issuance of the bonds that the facilities financed by the bonds would be used for a qualified_use throughout the terms of the bonds any disposition of the plants will be for fair_market_value and the payment will be determined in an arm’s length transaction and there appear to be no circumstances indicating an attempt to pass the subsidy of the tax-exemption to a private business or to avoid the requirements of sec_103 of the code or sec_103 and sec_141 through of the 1986_code the post-1994 bonds were outstanding only a relatively short time before the decision to sell was made and would not have satisfied the 5-year requirement of revproc_93_17 however by either purchasing the post-1994 bonds or establishing an irrevocable escrow for those bonds in the manner described above the authority is taking practical good_faith action to prevent its subsequent deliberate action from adversely affecting the status of the interest on the post-1994 bonds the proposal promotes a reasonably practical matching between the subsidy provided by the tax exemption and the facilities financed with post-1994 bond proceeds conclusion based solely upon your representations and the facts presented we conclude that the sale of the plants to a nongovernmental person will not cause interest on the bonds to meet the industrial_development_bond test of sec_103 of the code provided that the authority takes the actions described in this letter no opinion is expressed concerning any aspects of the bonds under any other section of the code including whether interest on any of the issues is excluded from gross_income under sec_103 of the code except as specifically stated in this ruling this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the authority’s authorized representative sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones assistant to the chief tax exempt bond branch cc
